Appeal by defendant, as limited by his motion, from a sentence of the County Court, Suffolk County, imposed September 19, 1974, upon his conviction of robbery in the second degree, on a plea of guilty. Sentence reversed, on the law, and case remitted to the County Court for resentence. The sentencing court failed to set forth in the record the reason for its imposition of a minimum period of imprisonment, as required by section 70.00 (subd 3, par [b]) of the Penal Law. The case is remitted *665solely for compliance with the afore-mentioned section. Cohalan, Acting P. J., Christ, Brennan, Munder and Shapiro, JJ., concur.